DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 13, 18 is/are rejected under 35 U.S.C. 102b as being anticipated by Huang et al China Publication No 111741244.

Regarding claim 1 Huang et al discloses of Fig. 1 – 7, of applicant’s a photoelectric conversion device (paragraph 0068 image sensor pixel structure 40) comprising: a photoelectric converter (paragraph 0068 photoelectric converter 41); a first node configured to be supplied with charges from the photoelectric converter (Fig. 6, paragraph 0114 a first node FD configured to be supplied with charges from the photoelectric converter 41); an amplification transistor configured to output a signal corresponding to a voltage of the first node (paragraph 0106 an amplification transistor 46 configured to output a signal corresponding to a voltage of the first node FD); a first transistor configured to open/close a path between the first node and a second node not included in a path from the photoelectric converter to the first node (paragraph 0070 – 0073 a first transistor N1 of 43 is configured to open/close a path, by control line SS1, between the first node FD and a second node connecting N1 of 43 to N2 of 44 not included in a path from the photoelectric converter 41 to the first node FD); 

Huang et al further discloses of applicant’s and a second transistor configured to open/close a path between the second node and a third node, wherein a second capacitance which is added to the second node when the second transistor is set in a conductive state is larger than a first capacitance which is added to the first node when the first transistor is set in a conductive state (paragraph 0070 – 0073 a second transistor N2 of 44 is configured to open/close a path, by control line SS2, between the second node connecting N1 of 43 to N2 of 44 and a third node connecting N2 of 44 to N3 of 45, (paragraph 0100) wherein a second capacitance C2 of 44 which is added to the second node connecting N1 of 43 to N2 of 44 when the second transistor N2 of 44 is set in a conductive state is larger than a first capacitance C1 of 43 which is added to the first node FD when the first transistor N1 of 43 is set in a conductive state).

Regarding claim 2 Huang et al further discloses of applicant’s wherein the second capacitance is larger than a capacitance of the first node when the first transistor is in a non-conductive state (paragraph 0100 the second capacitance C2 is larger than a capacitance of the first node FD when the first transistor is in a non-conductive state).

Regarding claim 5 Huang et al further discloses of applicant’s further comprising a reset transistor configured to reset a potential of the first node, wherein the reset transistor opens/closes a path between the third node and a predetermined voltage line (paragraph 0111 a reset transistor 45 configured to reset a potential of the first node FD, wherein the reset transistor 45 opens/closes a path between the third node connecting N2 of 44 to N3 of 45 and a predetermined voltage line VDD).

Regarding claim 6, claim 6 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where Huang et al further teaches the additional claim limitation of applicant's and a third transistor arranged in a path between the third node and a fourth node, wherein a fixed potential that sets the third transistor in a conductive state is applied to a gate of the third transistor (paragraph 0111 a third transistor 45 is arranged in a path between the third node connecting N2 of 44 to N3 of 45 and a fourth node connecting transistor 45 to VDD, wherein a fixed potential RST that sets the third transistor 45 in a conductive state is applied to a gate of the third transistor 45).

Regarding claim 13 of applicant’s further comprising a reset transistor configured to reset a potential of the first node, wherein the reset transistor opens/closes a path between the fourth node and a predetermined voltage line. Claim 13 is rejected for the reasons found in rejected claims 1 and 6 above.

Regarding claim 18 Huang et al further discloses of applicant’s further comprising a transfer transistor configured to transfer the charges from the photoelectric converter to the first node (paragraph 0070 a transfer transistor 42 is configured to transfer the charges from the photoelectric converter 41 to the first node FD).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al China Publication No 111741244 in view of Aoki US Publication No. 2018/0124345.

Regarding claim 3 Huang et al discloses a method of operating an imager to increase the floating diffusion charge capacity by switching in second transistors with more capacitance but does not expressively disclose wherein a gate length of the transistor is longer than a gate length of the first transistor;

Aoki teaches a structure with increases transistor size width or length capacitance. Aoki teaches of Fig. 1 – 32, of applicant’s wherein a gate length of the transistor is longer than a gate length of the first transistor (paragraph 0267 increase the gate oxide film capacitance Cox by increasing the size of the channel width W or the channel length L). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Huang et al in a manner similar to Aoki. Doing so would result improving Huang et al invention in a similar way as Aoki – namely the ability to provide a structure with increases transistor size width or length capacitance, in Aoki invention, to the switching in second transistor N2 with increased capacitance over the N1 transistor in Huang et al invention.

Regarding claim 4 of the combination of Huang et al in view of Aoki, Aoki further teaches of applicant’s wherein a gate width of the second transistor is equal to a gate width of the first transistor (Huang et al in paragraph 0087 – 0088 first transistor N1 and second transistor N2 and Aoki in paragraph 0267 increase the gate oxide film capacitance Cox by increasing the size of the channel width W or the channel length L).

Claim(s) 7, 8, 14 – 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al China Publication No 111741244 as applied to claim 1 above, and further in view of Parks US Publication No. 2008/0173909.

Regarding claim 7, claim 7 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where Huang et al discloses a method of operating an imager to increase the floating diffusion charge capacity by switching in transistors with more capacitance but does not expressively disclose wherein a third capacitance which is added to the third node when the third transistor is set in a conductive state is larger than a second capacitance which is added to the second node when the second transistor is set in a conductive state;

Parks teaches a structure of having a three transistors in series connected to an imager floating diffusion. Parks teaches of Fig. 1 – 12, of applicant’s wherein a third capacitance which is added to the third node when the third transistor is set in a conductive state is larger than a second capacitance which is added to the second node when the second transistor is set in a conductive state (paragraph 0029 transistors 217 is a third transistor, connected to VDD, with 216 and 215 connected to the floating diode 212 such that a third capacitance of transistor 217 which is added to the third node between 217 and 216 when the third transistor 217 is set in a conductive state RG1 is larger than a second capacitance of transistor 216 which is added to the second node between 216 and 215 when the second transistor 216 is set in a conductive state RG2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Huang et al in a manner similar to Parks. Doing so would result improving Huang et al invention in a similar way as Parks – namely the ability to provide a structure of having a third transistor capacitance in series connected to an imager floating diffusion, in Parks invention, added to the switching in second transistor N2 and first transistor N1 with increased capacitance over the N2 and N1 transistor as taught in Huang et al invention.

Regarding claim 8 of applicant’s wherein the third capacitance which is added to the third node when the third transistor is set in the conductive state is larger than a first capacitance which is added to the first node when the first transistor is set in a conductive state. Claim 8 is rejected for the reasons found in rejected claim 7 above where the third capacitance of transistor 217, in Parks, which is added to the third node, between 216 and 217, when the third transistor 217 is set in the conductive state Rg1 is larger than a first capacitance which is added to the first node FD when the first transistor N1 is set in a conductive state in Huang et al invention.

Regarding claim 14 of the combination of Huang et al in view of Parks, Parks further teaches of applicant’s wherein a channel length direction of the first transistor and the second transistor is parallel to one side of the photoelectric converter (Fig. 6 and 7, a channel length direction of the first transistor 201 and the second transistor 203 is parallel to one side of the photoelectric converter 207).

Regarding claim 15 of the combination of Huang et al in view of Parks, Parks further teaches of applicant’s wherein the first transistor and the second transistor are arranged in a rectangular portion of an active region including the rectangular portion (Fig. 6 - 11, Paragraph 0030 the first transistor 201 and the second transistor 203 are arranged in a rectangular portion 208 of an active region of 300 including the rectangular portion 208).

Regarding claim 16 of the combination of Huang et al in view of Parks, Parks further teaches of applicant’s wherein a channel length direction of the first transistor, the second transistor, and the third transistor is parallel to one side of the photoelectric converter (Fig. 6, 7 and 10, a channel length direction of the first transistor 215 (201) and the second transistor 216 (203), and the third transistor 217 is parallel to one side of the photoelectric converter 207).

Regarding claim 17 of the combination of Huang et al in view of Parks, Parks further teaches of applicant’s wherein the first transistor, the second transistor, and the third transistor are arranged in a rectangular portion of an active region including the rectangular portion (Fig. 6 - 11, Paragraph 0030 the first transistor 215 (201), the second transistor 216 (203), and the third transistor 217 are arranged in a rectangular portion 208 of an active region of 300 including the rectangular portion 208).

Regarding claim 19 of the combination of Huang et al in view of Aoki further in view of Parks further teaches of applicant’s a photoelectric conversion system (Huang et al in paragraph 0053 CMOS imager) comprising: a photoelectric conversion device(Huang et al in paragraph 0068 image sensor pixel structure 40) defined in claim 1; and a signal processor configured to process a signal output from the photoelectric conversion device (Parks in paragraph 0030 digitized data may be directly output from the image sensor or there may be integrated image processing 320 for defect correction such that integrated image processing 320 is a signal processor configured to process a digital signal output from the photoelectric conversion device 300).

Regarding claim 20 of applicant’s a photoelectric conversion device defined in claim 6; and a signal processor configured to process a signal output from the photoelectric conversion device. Claim 20 is rejected for the reasons found in rejected claims 6 and 19 above.

Claim(s) 9 – 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al China Publication No 111741244 in view of Parks US Publication No. 2008/0173909 as applied to claim 7 above, and further in view of Aoki US Publication No. 2018/0124345.

Regarding claim 9 Huang et al in view of Parks teaches a method of operating an imager to increase the floating diffusion charge capacity by switching in second transistors with more capacitance and a structure of having a three transistors in series connected to an imager floating diffusion but do not expressively disclose wherein a gate length of the third transistor is longer than a gate length of the second transistor;

Aoki teaches a structure with increases transistor size width or length capacitance. Aoki teaches of Fig. 1 – 32, of applicant’s wherein a gate length of the transistor is longer than a gate length of the first transistor (paragraph 0267 increase the gate oxide film capacitance Cox by increasing the size of the channel width W or the channel length L). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Huang et al in a manner similar to Aoki. Doing so would result improving Huang et al invention in a similar way as Aoki – namely the ability to provide a structure with increases transistor size width or length capacitance, in Aoki invention, to the switching in third transistor 217, in Parks invention, with increased capacitance over the N2 transistor in Huang et al invention.

Regarding claim 10 of applicant’s wherein a gate width of the third transistor is equal to a gate width of the second transistor. Claim 10 is rejected for the reasons found in rejected claims 4 and 9 above where Huang et al discloses second N2 transistor, Parks teaches a third transistor 217 and Aoki teaches transistors with increased gate width.

Regarding claim 11 of applicant’s wherein a gate length of the third transistor is longer than a gate length of the first transistor. Claim 11 is rejected for the reasons found in rejected claims 3 and 7 above Huang et al discloses second N1 transistor, Parks teaches a third transistor 217 and Aoki teaches transistors with increased gate width.

Regarding claim 12 of applicant’s wherein a gate width of the third transistor is equal to a gate width of the first transistor. Claim 12 is rejected for the reasons found in rejected claims 4 and 11 above where Huang et al discloses second N1 transistor, Parks teaches a third transistor 217 and Aoki teaches transistors with increased gate width.

Regarding claim 21 of applicant’s a photoelectric conversion device defined in claim 7; and a signal processor configured to process a signal output from the photoelectric conversion device. Claim 21 is rejected for the reasons found in rejected claims 7 and 19 above.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al China Publication No 111741244 as applied to claim 1 above, and further in view of Kato et al US Publication No. 2017/0257590.

Regarding claim 22 Huang et al discloses a method of operating an imager to increase the floating diffusion charge capacity by switching in second transistors with more capacitance but does not expressively disclose a moving body including a photoelectric conversion device defined in claim 1 and a distance information acquisition unit configured to acquire distance information to a target object from distance measurement information based on a signal from the photoelectric conversion device, the moving body further comprising: a control unit configured to control the moving body based on the distance information;

Kato et al teaches a method of an imager that detects a distance to determine a collision. Kato et al teaches of Fig. 1 – 11B, of applicant’s a moving body including a photoelectric conversion device defined in claim 1 and a distance information acquisition unit configured to acquire distance information to a target object from distance measurement information based on a signal from the photoelectric conversion device, the moving body further comprising: a control unit configured to control the moving body based on the distance information (paragraph 0050 an imaging system related to an in-vehicle camera. An imaging system 1000 includes ranging pixels and imaging pixels according to one or more aspects of the present disclosure. The imaging system 1000 includes an image processing unit 1030 configured to perform image processing on plural pieces of image data obtained by an imaging sensor 1010 and a distance measurement unit 1050 configured to calculate a distance to a target object on the basis of the calculated parallax and a collision determination unit 1060 configured to determine whether or not a collision probability exists on the basis of the calculated distance. Herein, the parallax calculation unit 1040 and the distance measurement unit 1050 are examples of a distance information obtaining unit configured to obtain distance information to the target object. That is, the distance information refers to information on the parallax, the de-ranging amount, the distance to the target object, or the like. The collision determination unit 1060 determines the collision probability by using any of these pieces of distance information such that a collision moving body including a photoelectric conversion device defined in claim 1 and a distance information acquisition unit 1060 configured to acquire distance information to a target object from distance measurement information based on a signal from the photoelectric conversion device, the collision moving body further comprising: a control unit configured to control the collision moving body based on the distance information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Huang et al in a manner similar to Kato et al. Doing so would result improving Huang et al invention in a similar way as Kato et al – namely the ability to provide a method of an imager that detects a distance to determine a collision, in Kato et al invention, added to the imager with the switching transistors in Huang et al invention.

Regarding claim 23 of applicant’s A moving body including a photoelectric conversion device defined in claim 6 and a distance information acquisition unit configured to acquire distance information to a target object from distance measurement information based on a signal from the photoelectric conversion device, the moving body further comprising: a control unit configured to control the moving body based on the distance information. Claim 23 is rejected for the reasons found in rejected claims 6 and 22 above where Aoki teaches transistors with increased gate length.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al China Publication No 111741244 in view of Parks US Publication No. 2008/0173909 as applied to claim 7 above, and further in view of Kato et al US Publication No. 2017/0257590.

Regarding claim 24 Huang et al in view of Parks teaches a method of operating an imager to increase the floating diffusion charge capacity by switching in second transistors with more capacitance and a structure of having a three transistors in series connected to an imager floating diffusion but do not expressively disclose a moving body including a photoelectric conversion device defined in claim 7 and a distance information acquisition unit configured to acquire distance information to a target object from distance measurement information based on a signal from the photoelectric conversion device, the moving body further comprising: a control unit configured to control the moving body based on the distance information;

Kato et al teaches a method of an imager that detects a distance to determine a collision. Kato et al teaches of Fig. 1 – 11B, of applicant’s a moving body including a photoelectric conversion device defined in claim 7 and a distance information acquisition unit configured to acquire distance information to a target object from distance measurement information based on a signal from the photoelectric conversion device, the moving body further comprising: a control unit configured to control the moving body based on the distance information (paragraph 0050 an imaging system related to an in-vehicle camera. An imaging system 1000 includes ranging pixels and imaging pixels according to one or more aspects of the present disclosure. The imaging system 1000 includes an image processing unit 1030 configured to perform image processing on plural pieces of image data obtained by an imaging sensor 1010 and a distance measurement unit 1050 configured to calculate a distance to a target object on the basis of the calculated parallax and a collision determination unit 1060 configured to determine whether or not a collision probability exists on the basis of the calculated distance. Herein, the parallax calculation unit 1040 and the distance measurement unit 1050 are examples of a distance information obtaining unit configured to obtain distance information to the target object. That is, the distance information refers to information on the parallax, the de-ranging amount, the distance to the target object, or the like. The collision determination unit 1060 determines the collision probability by using any of these pieces of distance information such that a collision moving body including a photoelectric conversion device defined in claim 7 and a distance information acquisition unit 1060 configured to acquire distance information to a target object from distance measurement information based on a signal from the photoelectric conversion device, the collision moving body further comprising: a control unit configured to control the collision moving body based on the distance information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Huang et al in a manner similar to Kato et al. Doing so would result improving Huang et al invention in a similar way as Kato et al – namely the ability to provide a method of an imager that detects a distance to determine a collision, in Kato et al invention, added to the imager with the switching transistors in Huang et al invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696